 
 
 
 
 
 
 
 
THE FEDERAL HOME LOAN BANK
OF NEW YORK
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT DEFINED BENEFIT & DEFINED CONTRIBUTION BENEFIT
EQUALIZATION PLAN
 
 
  Effective as of January 1, 2019
 
 

 
 
Table of Contents
 
 
Introduction 
............................................................................................................................................................................. 
Page 1 
 
Article
 
1.
Definitions
.................................................................................................................................................................. 
Page 2
 

2.
Membership
................................................................................................................................................................ 
Page 5
 
3.
Amount and Payment of Defined Benefit Plan Component 
......................................................................................
.Page 6
 
4.
Amount and Payment of Defined Contribution Plan Component 
............................................................................
Page 10
 
5.
Source and Methods of Payments
..............................................................................................................................
Page 15
 

6.
Designation of Beneficiaries 
......................................................................................................................................Page
16
 

7.
Administration
.............................................................................................................................................................Page
17
 
8.
Amendment and Termination 
.....................................................................................................................................Page
19
 

9.
General Provisions
......................................................................................................................................................Page
20
 
Signatures
...................................................................................................................................................................................Page
22
 
Schedule A 
................................................................................................................................................................................
Page 23
 
 

 
SUPPLEMENTAL EXECUTIVE RETIREMENT DEFINED BENEFIT & DEFINED CONTRIBUTION BENEFIT
EQUALIZATION PLAN
 
Introduction
 
The purpose of this Supplemental Executive Retirement Defined Benefit & Defined
Contribution Benefit Equalization Plan (as more fully defined in Article 1, the
“Plan”) is to provide to certain employees of the Federal Home Loan Bank of New
York (as more fully defined in Article 1, the “Bank”) the benefits which would
have been payable under the Pentegra Defined Benefit Plan for Financial
Institutions’ Comprehensive Retirement Program (as more fully defined in Article
1, the “Defined Benefit Plan”), and benefits equivalent to the matching
contributions, regular account contributions (after-tax) and 401(k) account
contributions (pre-tax) which would have been available under the Pentegra
Defined Contribution Plan for Financial Institutions (as more fully defined in
Article 1, the “Defined Contribution Plan”), but for the limitations placed on
benefits and contributions for such employees by Sections 401(a)(17),
401(k)(3)(A)(ii), 401(m), 402(g) and 415 of the Internal Revenue Code of 1986,
as amended. The Plan, as further described below, also enhances benefits for
certain employees.
 
The Plan is unfunded and all benefits payable under this Plan shall be paid
solely out of the general assets of the Bank. No benefits under this Plan shall
be payable by the Defined Benefit Plan or its assets or by the Defined
Contribution Plan or its assets.
 
 
 
 

 

1

 
Article 1. Definitions
 
When used in the Plan, the following terms shall have the following meanings:
 
1.01           
"Actuary" means the independent consulting actuary retained by the Bank to
assist the Committee (as that term is defined in this Article) in its
administration of the Plan.


1.02           
"Bank" means the Federal Home Loan Bank of New York and each subsidiary or
affiliated company thereof which participates in the Plan and their respective
legal successors.


1.03           
"Beneficiary" means the beneficiary or beneficiaries designated in accordance
with Article 5 of the Plan to receive the benefit, if any, payable upon the
death of a Member (as that term is defined in this Article) of the Plan.


1.04           
"Board of Directors" means the Board of Directors of the Bank.


1.05           
"Committee" means the Nonqualified Plan Committee appointed by the Board of
Directors.
 
1.06           "Defined Benefit Plan" means the Pentegra Defined Benefit Plan
for Financial Institutions’ Comprehensive Retirement Program, a qualified and
tax-exempt defined benefit pension plan and trust under IRC Sections 401(a) and
501(a), as adopted by the Bank.

1.07           
"Defined Benefit Plan Component" means and refers to the provisions of Article
3, which is and shall be deemed to be a separate nonqualified plan within the
Federal Home Loan Bank of New York Supplemental Executive Retirement Defined
Benefit & Defined Contribution Benefit Equalization Plan.
 
1.08           "Defined Contribution Plan" means the Pentegra Defined
Contribution Plan for Financial Institutions, a qualified and tax-exempt defined
contribution plan and trust under IRC Sections 401(a) and 501(a), as adopted by
the Bank.


 
 
 
 
 
 
  2


 
1.09           
"Defined Contribution Plan Component" means and refers to the provisions of
Article 4, which is and shall be deemed to be a separate nonqualified plan
within the Federal Home Loan Bank of New York Supplemental Executive Retirement
Defined Benefit & Defined Contribution Benefit Equalization Plan.
 
1.10           "IRC" means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.
 
1.11           
"IRC Limitations" mean the cap on compensation taken into account by a plan
under IRC Section 401(a)(17), the limitations on 401(k) contributions necessary
to meet the average deferral percentage ("ADP") test under IRC Section
401(k)(3)(A)(ii), the limitations on employee and matching contributions
necessary to meet the average contribution percentage ("ACP") test under IRC
Section 401(m), the dollar limitations on elective deferrals under IRC Section
402(g), and the overall limitations on contributions and benefits imposed on
qualified plans by IRC Section 415, as such provisions may be amended from time
to time, and any similar successor provisions of federal tax law.


1.12           
"Member" means any person included in the membership of the Plan as provided in
Article 2.


1.13           
"Plan" means The Federal Home Loan Bank of New York Supplemental Executive
Retirement Defined Benefit & Defined Contribution Benefit Equalization Plan, as
set forth herein and as amended from time to time.


1.14           
“Plan Administrator” shall be the Director of Human Resources of the Bank or a
designee.




 3

 
 
 

1.15           
"Retirement" means and refers to the Separation from Service of a Member under
circumstances entitling the Member to a benefit from and under the terms of the
Defined Benefit Plan.


1.16           
"Separation from Service" has the meaning set forth in Section 1.409A-1(h) of
the Regulations promulgated under IRC Section 409A.


1.17           
“Unforeseeable Emergency” has the meaning set forth in Section 1.409A-3(i)(3)(i)
of the Regulations promulgated under IRC Section 409A or as amended. Under
current regulations, an Unforeseeable Emergency means a severe financial
hardship of the Member resulting from an illness or accident of the Member, the
Member’s spouse, the Member’s beneficiary, or the Member’s dependent (as defined
in Code Section 152(a), without regard to Code Sections 152(b)(1), (b)(2) and
(d)(1)(B)); loss of the Member’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
imminent foreclosure of or eviction from the Member’s primary residence; the
need to pay for medical expenses, including non-refundable deductibles, as well
as for the costs of prescription drug medication; the need to pay for the
funeral expenses of a spouse or a dependent (as defined in Code Section 152(a))
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Member.
 
 
 
 


 
  4


 
Article 2. Membership
 
2.01           
Each employee of the Bank who is included in the membership of the Defined
Benefit Plan shall become a Member of the Defined Benefit Plan Component of the
Plan on the later of (i) the date on which the Committee shall determine, in its
sole and absolute discretion, that the employee is eligible to participate in
the Defined Benefit Plan Component who is an officer at the rank of Vice
President or higher and received compensation in excess of the IRC Limitations
as defined in Section 1.07 of the Plan in three (3) calendar years in a period
of five (5) consecutive calendar years and (ii) the earliest date on which a
benefit under the Defined Benefit Plan is limited by IRC Section 401(a)(17) or
415. If, on the date that payment of a Member's benefit from the Defined Benefit
Plan commences, the Member is not entitled to receive a benefit under Article
3.01 of the Plan, the Member’s membership in the Defined Benefit Component of
the Plan shall terminate on such date.


2.02           
Each employee of the Bank who is included in the membership of the Defined
Contribution Plan shall become a Member of the Defined Contribution Plan
Component of the Plan on the later of (i) the date on which the Committee shall
determine, in its sole and absolute discretion, that the employee is eligible to
participate in the Plan who is an officer at the rank of Vice President or
higher and received compensation in excess of the IRC Limitations as defined in
Section 1.07 of the Plan and (ii) the earliest date on which the Member is
credited with an elective contribution addition under Section 4.01 of the Plan.


2.03           
Notwithstanding any other provision of this Plan to the contrary, the Committee,
in its sole and absolute discretion, shall exclude from membership and
participation in the Plan any employee (i) who is not one of a select group of
management and highly compensated employees as the Committee shall fix and
determine, or (ii) for any other reason as may be determined by the Committee.

  5


 
Article 3. Amount and Payment of Defined Benefit Plan Component
 
3.01           
The amount, if any, of the annual benefit payable to or on account of a Member
pursuant to the Defined Benefit Plan Component of the Plan shall equal (i) minus
(ii), but not less than zero, as determined by the Committee, where:
 
(i) is defined as the annual benefit (as calculated by the Defined Benefit Plan
on the basis of the form of payment elected under the Defined Benefit Plan by
the Member) that would otherwise be payable to or on account of the Member by
the Defined Benefit Plan under the Defined Benefit Plan if the provisions of the
Defined Benefit Plan were administered (A) without regard to the limitations
imposed by Sections 401(a)(17) and 415 of the IRC; and regardless of whether
employment commenced on or after July 1, 2014 (B) as if (x) the applicable
annual salary rate did not exclude overtime and incentive compensation payments;
and (y) the applicable benefit multiplier used to calculate a Member’s total
pension benefit was 2%, provided that, for the person who served as the Bank’s
President and CEO on January 1, 2019, the applicable benefit multiplier was
2.5%; and
 
(ii) is defined as the annual benefit (as calculated by the Defined Benefit Plan
on the basis of the form of payment elected under the Defined Benefit Plan by
the Member) that is payable to or on account of the Member by the Defined
Benefit Plan under the Defined Benefit Plan after giving effect to any reduction
of such benefit required by the limitations imposed by Sections 401(a)(17) and
415 of the IRC and otherwise determined in accordance with the terms of the
Defined Benefit Plan as it may be amended from time to time.
 
For purposes of this Section 3.01, for the person who served as the Bank’s
President and CEO on January 1, 2019, the total pension benefit shall be
calculated using that person’s highest consecutive three-year average earnings.
Further, the normal form of payment option for this person will include a life
annuity with a lump sum retirement death benefit which is 12 times the annual
retirement allowance less the sum of such allowance payments made before death.
Also, the cumulative incremental cost of living adjustment for this person shall
be 1% of the retirement
 
 6

 
 
 allowance at the end of the calendar year in which age 66 is reached.
 
In addition, for purposes of this Section 3.01, "annual benefit" includes any
benefits the Bank has elected to provide its employees under the Defined Benefit
Plan and shall be in the form of a life annuity within the meaning of Section
1.409A-2(b)(2)(ii) of the Regulations promulgated under IRC Section 409A. The
Defined Benefit Plan in effect upon the date of hire, as amended, establishes
the qualified retirement benefit for each employee.
 
3.02           
Unless the Member elects an optional form of payment under this Article 3
pursuant to Section 3.03 of the Plan, the annual benefit, if any, payable to or
on account of a Member under Section 3.01 of the Plan shall be converted by the
Actuary and shall be payable to or on account of the Member in the "Regular
Form" of payment, utilizing for that purpose the same actuarial factors and
assumptions then used by the Defined Benefit Plan to determine actuarial
equivalence under the Defined Benefit Plan. For purposes of the Plan, the
"Regular Form" of payment means an annual benefit payable for the Member's
lifetime and the death benefit described in Section 3.04 of the Plan.


3.03           
(a) A Member may, with the prior written consent of the Plan Administrator,
elect in writing prior to the making of any annuity payment under this Article 3
to have the annual benefit, if any, payable to or on account of a Member under
Section 3.02 of the Plan converted by the Actuary to any optional form of
payment then permitted under the Defined Benefit Plan that is a life annuity
within the meaning of Section 1.409A-2(b)(2)(ii) of the Regulations promulgated
under IRC Section 409A other than the "Regular Form" of payment and that is
actuarially equivalent to the “Regular Form” of payment. The Actuary shall
utilize for the purpose of that conversion the same actuarial factors and
assumptions then used by the Defined Benefit Plan to determine actuarial
equivalence under the Defined Benefit Plan.


(b) If a Member who had elected an optional form of payment under this Section
3.03 dies after the date benefit payments under the Plan had commenced, the only
death benefit, if any, payable under the Plan in respect of said Member shall be
the amount, if any, payable under the optional form of payment which the Member
had elected under the Plan. If a Member who had
 
 7

 
 
elected an optional form of payment under this Section 3.03 dies before the date
benefit payments under the Plan commence, the Member’s election of an optional
form of benefit shall be inoperative.
 
(c) An election of an optional form of payment under this Section 3.03 may be
made only on a form prescribed by the Plan Administrator and filed by the Member
with the Plan Administrator prior to the commencement of payment of the Member’s
benefit under Section 3.02 of the Plan.


3.04           Upon the death of a Member who had not elected an optional form
of payment under Section 3.03 of the Plan, a death benefit shall be paid to the
Member's beneficiary in a lump sum equal to the excess, if any, of (i) over
(ii), where:


 (i) is an amount equal to twelve (12) times the annual benefit, if any, payable
under Section 3.02 of the Plan; and
 
(ii) is the sum of the benefit payments, if any, which the Member had received
under this Article 3.
 
3.05           
If a Member to whom an annual benefit is payable under this Article 3 dies
before commencement of the payment of the Member’s benefit, the death benefit
payable under Section 3.02 of the Plan shall be payable to the Member's
beneficiary as if the payment of the Member's benefit had commenced on the first
day of the month in which the Member’s death occurred.


3.06           
The annual benefit, if any, payable to or on account of a Member under this
Article 3 shall commence to be paid no earlier than (i) the Member's Separation
from Service, (ii) the date the Member becomes disabled, within the meaning of
IRC Section 409A(a)(2)(c), or (iii) the Member's death, and the time or schedule
of payments shall not be accelerated except as provided in Regulations
promulgated pursuant to IRC Section 409A, nor shall any payment of benefits be
deferred to a date other than the date fixed for such payment. Such annual
benefit shall be paid in monthly installments commencing on the first day of the
month next following the Member's Separation from Service constituting the
Member's Retirement under the Defined Benefit Plan, except that no benefits
shall be paid prior to the date such annual benefit can be definitely
 8

 


 
 
 
determined by the Plan Administrator. Nothing in this Plan shall be deemed to
make the payment of benefits to a Member under this Article 3 dependent upon the
commencement of the payment of benefits to the Member under the Defined Benefit
Plan.
 
 9

 
Article 4. Amount and Payment of Defined Contribution Plan Component
 
4.01           
For each calendar year, if the Member's 401(k) account contributions and/or
regular account contributions under the Defined Contribution Plan for such year
have reached the maximum permitted by the IRC Limitations as determined by the
Plan Administrator, and if the Member's compensation for that calendar year is
expected to exceed the dollar limitation set forth in IRC Section 401(a)(17) (as
indexed), and if the Member elects to reduce compensation for such calendar year
by delivering to the Plan Administrator, prior to the commencement of such
calendar year, a written election on such form as the Plan Administrator may
designate, which election shall become irrevocable on the last day of the
calendar year preceding such calendar year, then such Member shall be credited
with an elective contribution addition under the Defined Contribution Plan
Component equal to the reduction in the Member’s compensation made in accordance
with such election; provided, however, that the sum of all such elective
contribution additions for a Member with respect to any single calendar year
made under this Section 4.01 shall not be greater than the excess of (i) over
(ii), where:


(i) is an amount equal to 19% of the Member’s compensation (as defined by the
Defined Contribution Plan if its provisions were administered without regard to
the IRC Limitations); and
 
(ii) is an amount equal to the maximum amount of regular account, 401(k) account
and additional elective deferral (as defined in IRC Section 125 or 414(v))
contributions the Member could make under the Defined Contribution Plan for the
calendar year after giving effect to any limitation or reduction on elective
contributions required by the IRC Limitations.
 
If the reduction in a Member's compensation under such election under this
Section 4.01 is determined to exceed the maximum allowable elective contribution
additions for such calendar year, such excess and any related earnings credited
under Section 4.03 of the Plan shall be paid to such Member within the first two
and one-half months of the succeeding calendar year.
 
4.02 [Intentionally Omitted]
  10


 
4.03           
For each elective contribution addition credited to a Member under Section 4.01
of the Plan, such Member shall also be credited with a matching contribution
addition under this Article 4 equal to the matching contribution, if any, that
would be credited under the Defined Contribution Plan with respect to such
amount if contributed to the Defined Contribution Plan, determined as if the
provisions of the Defined Contribution Plan were administered without regard to
the IRC Limitations and determined after taking into account the Member's actual
regular and 401(k) contributions to and actual matching contributions under the
Defined Contribution Plan.


For those Members identified on Schedule A attached hereto, effective beginning
with the Defined Contribution Plan Component calendar year 2020, the Bank will
provide for each Member’s elective contribution a matching contribution of up to
9% of such Member’s compensation. Such Members will be eligible to make
deferrals for the Defined Contribution Plan Component calendar year on or before
the last day of the preceding calendar year as provided for in Section 4.01.
 
4.04           
The Plan Administrator shall maintain a Defined Contribution Plan Component
account within the financial records of the Bank for each Member who is a Member
by reason of amounts credited under Section 4.01 of the Plan. The elective
contribution additions, and matching contribution additions of a Member under
Sections 4.01 and 4.03 of the Plan shall be credited to the Member’s Defined
Contribution Plan Component account as soon as practicable after the date that
the compensation reduced under Section 4.01 of the Plan would otherwise have
been paid to such Member. In addition, the Defined Contribution Plan Component
account of a Member shall be credited or debited from time to time with an
investment return at a rate substantially equivalent to the net rate of return
based on the Member’s account investment choices as offered by the Plan servicer
administering the Plan on behalf of the Bank.
  11


 
4.05           
The balance credited to a Member’s Defined Contribution Plan Component account
shall be paid to the Member in a lump sum payment on the date that is the first
business day after the 60th day following the Member’s Separation from Service
with the Bank, or at such other date or dates that begins within ten (10) years
of Separation from Service and in such form as the Member shall have elected in
writing to the Bank on or before December 31, 2016, or, in the case of a Member
who shall first elect to reduce compensation pursuant to Section 4.01 of the
Plan subsequent to December 31, 2016, at the time the Member first so elects to
reduce compensation, subject to the provisions of Section 4.07 of the Plan.


If no election is made or if the election is not timely or properly made,
distribution will be made in the form of a single lump sum payment. An election
as to the manner of payment may not be changed after the payment has been made
or payments have commenced. Prior to that time, a Member may change an election
by filing a new election form with the Plan Administrator; provided, however,
that: (i) the new election will not take effect until at least 12 months after
the date the new election is filed; (ii) the single lump sum payment or the
commencement of installment payments with respect to which such election is made
must be deferred for a period of not less than five years from the date such
payment would otherwise have been made; and (iii) the new election is filed at
least 12 months prior to the date of the first scheduled payment under the Plan.
 
If installment distributions are elected, the initial installment amount will be
the account balance otherwise payable in a single sum multiplied by a fraction,
the numerator of which is one and the denominator of which is the total number
of installment payments. Subsequent installments will also be a fraction of the
unpaid account balance, the numerator of which is always one but the denominator
of which is the denominator used in calculating the previous installment minus
one. For example, if five installment payments are elected, the initial
installment will be one-fifth of the single sum account balance, the second will
be one-fourth the remaining account balance, the third installment will be
one-third the remaining account balance, and so on. The account will continue to
earn benefits based on the investment choices of the Member.
 12

 
 If the Member’s account balance upon eligibility for election disbursements is
less than $10,000, then the entire amount will be paid in a single lump sum
payment regardless of the Member’s payment election.
 
4.06           
If a Member dies or becomes disabled (within the meaning of IRC Section
409A(a)(2)(c)) prior to receiving the balance credited to the Member’s Defined
Contribution Plan Component account under Section 4.05 of the Plan, the balance
in the Member’s Defined Contribution Plan Component account at the time of the
Member’s death shall be paid, in the event of death, to the Member’s designated
Beneficiary or, in the event of the Member’s disability, to him, in a lump sum
payment as soon as reasonably practicable after death or disability, as
applicable.
 
4.07           
Subject to Section 4.08, the benefit under this Article 4 shall be paid at the
time or times and in the form in which such benefit is payable pursuant to
Section 4.05 of the Plan and shall commence to be paid no earlier than (i) the
Member's Separation from Service, (ii) the date the Member becomes disabled,
within the meaning of IRC Section 409A(a)(2)(c), or (iii) the Member's death,
and the time or schedule of payments provided in Section 4.05 of the Plan shall
not be accelerated except as provided in Regulations promulgated pursuant to IRC
Section 409A, nor shall any payment of benefits be deferred to a date other than
the date fixed for such payment.


4.08           Upon a finding that the Member has suffered an Unforeseeable
Emergency, subject to compliance with IRC Section 409A the Plan Administrator
may, at the request of the Member, accelerate distribution of benefits or
approve reduction or cessation of current deferrals under Section 4.01 in the
amount reasonably necessary to alleviate such Unforeseeable Emergency, subject
to the following conditions: (i) the request to take this type of distribution
shall be made by filing a form provided by and filed with the Plan Administrator
prior to the end of any calendar
  13


 
month; (ii) the amount distributed pursuant to this Section 4.08 with respect to
an Unforeseeable Emergency shall not exceed the amount necessary to satisfy such
financial emergency plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, by liquidation of the Member's assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship), or
by cessation of deferrals under Section 4.01; and (iii) the amount determined by
the Plan Administrator as the distribution shall be paid in a lump sum as soon
as practicable after the end of the calendar month in which this special
distribution election is made and approved by the Plan Administrator.
  14


 
Article 5. Source and Method of Payments
 
All payments of benefits under the Plan, whether arising under Article 3 with
respect to the Defined Benefit Plan Component of the Plan or under Article 4
with respect to the Defined Contribution Plan Component of the Plan, shall be
paid from, and shall only be a general claim upon, the general assets of the
Bank, notwithstanding that the Bank, in its discretion, may establish a
bookkeeping reserve or a grantor trust (as such term is used in IRC Sections 611
through 677) to reflect or to aid it in meeting its obligations under the Plan
with respect to any Member or prospective Member or beneficiary; provided, that
no contributions to such a grantor trust shall be made by the Bank during any
“restricted period” as such term is defined in IRC Section 409(A)(b)(3)(B). No
benefit whatever provided by the Plan shall be payable from the assets of the
Defined Benefit Plan or the Defined Contribution Plan. No Member shall have any
right, title or interest whatever in or to any investments which the Bank may
make or any specific assets which the Bank may reserve to aid it in meeting its
obligations under the Plan. A Member will be fully “vested” in the Defined
Contribution Plan Component account balance at all times.
  15


 
Article 6. Designation of Beneficiaries
 
6.01           
Each Member of the Plan may file with the Plan Administrator a written
designation of one or more persons as the beneficiary who shall be entitled to
receive the amount, if any, payable under the Plan upon the Member’s death. A
Member may, from time to time, revoke or change the Member’s beneficiary
designation without the consent of any prior beneficiary by filing a new
designation with the Plan Administrator. The last such designation received by
the Plan Administrator shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Plan Administrator prior to the Member's death, and in no event shall it
be effective as of a date prior to such receipt.


6.02           
If no such beneficiary designation is in effect at the time of a Member's death,
or if no designated beneficiary survives the Member, or if, in the opinion of
the Plan Administrator, such designation conflicts with applicable law, the
Member's estate shall be deemed to have been designated as the Member’s
beneficiary and shall be paid the amount, if any, payable under the Plan upon
the Member's death. If the Plan Administrator is in doubt as to the right of any
person to receive such amount, the Bank may retain such amount, without
liability for any interest thereon, until the rights thereto are determined, or
the Bank may pay such amount into any court of appropriate jurisdiction and such
payment shall be a complete discharge of the liability of the Plan and the Bank
therefor.
  16


 
Article 7. Administration
 
 
7.01           
The Board of Directors has delegated to the Plan Administrator, subject to those
powers which the Board has reserved as described in Article 8 of the Plan,
general authority over and responsibility for the administration and
interpretation of the Plan. The Plan Administrator shall have full power and
authority to interpret and construe the Plan, and to make all determinations
considered necessary or advisable for the administration of the Plan and any
trust referred to in Article 5 of the Plan, and the calculation of the amount of
benefits payable thereunder, and to review claims for benefits under the Plan.
The Plan Administrator's interpretations and constructions of the Plan and its
decisions or actions thereunder shall be binding and conclusive on all persons
for all purposes. However, a Member may in writing appeal a decision of the Plan
Administrator to the Committee as provided for in Section 7.03.


7.02           
If the Plan Administrator deems it advisable, it shall arrange for the
engagement of a Plan servicer and advisors for investment plan options from
which the Members choose, an Actuary, legal counsel and certified public
accountants (who may be counsel to or accountants for the Bank), and other
consultants, and make use of agents and clerical or other resources, for
purposes of operating the Plan and retaining the Plan records concerning
accounts, Member elections and beneficiary selections. The Plan Administrator
may rely upon the written opinions of such Plan servicer and advisors, Actuary,
counsel, accountants and consultants, and upon any information supplied by the
Defined Benefit Plan for purposes of Article 3 of the Plan, and delegate to any
agent its authority to perform any act hereunder, including, without limitation,
those matters involving the exercise of discretion; provided, however, that such
delegation shall be subject to revocation at any time at the discretion of the
Plan Administrator. The Plan Administrator shall report to the Board of
Directors, or to a committee designated by the Board, at such intervals as shall
be specified by the Board or such designated committee, with regard to the
matters for which it is responsible under the Plan.
  17


 
7.03           
All claims for benefits under the Plan shall be submitted in writing to the Plan
Administrator. Written notice of the decision on each such claim shall be
furnished with reasonable promptness to the Member or the Member’s beneficiary
(the "claimant"). The claimant may request a review by the Committee of any
decision denying the claim in whole or in part. Such request shall be made in
writing and filed with the Committee within 30 days of such denial. A request
for review shall contain all additional information which the claimant wishes
the Committee to consider. Written notice of the decision on review shall be
furnished to the claimant not later than 90 days following the Committee’s
receipt of the request for review. The Committee may hold any hearing or conduct
any independent investigation which it deems desirable to render its decision
and the decision on review shall be made as soon as feasible after the
Committee's receipt of the request for review. Written notice of the decision on
review shall be furnished to the claimant and reported to the Plan
Administrator. For all purposes under the Plan, such decisions on claims (where
no review is requested) and decisions on review (where review is requested)
shall be final, binding and conclusive on all interested persons as to all
matters relating to the Plan.


7.04           
All expenses incurred by the Bank, the Committee, or the Plan Administrator in
their administration of the Plan shall be paid by the Bank.
  18


 
Article 8. Amendment and Termination
 
The Board of Directors may amend, suspend or terminate, in whole or in part, the
Plan without the consent of the Committee, Plan Administrator, or any Member,
beneficiary or other person, except that no amendment, suspension or termination
shall retroactively impair or otherwise adversely affect the rights of any
Member, beneficiary or other person to benefits under the Plan which have
accrued prior to the date of such action, as determined by the Committee in its
sole discretion. The Plan Administrator may take any action which may be
necessary or appropriate to facilitate the administration, management and
interpretation of the Plan or to conform the Plan thereto, provided any such
action does not have a material effect on the then currently estimated cost to
the Bank of maintaining the Plan. Notwithstanding anything else to the contrary
contained herein, upon termination of the Defined Contribution Plan Component of
the Plan or the Defined Benefit Plan Component of the Plan, the applicable
account balances and benefits shall be paid to each Member, beneficiary or other
person entitled to benefits in accordance with the applicable plan termination
rules described in Treas. Reg. Section 1.409A-3(j)(4)(ix) as may be amended from
time to time.
  19


 
Article 9. General Provisions
 
9.01           
The Plan shall be binding upon and inure to the benefit of the Bank, and its
successors and assigns, and the Members, and their successors, assigns,
designees and estates. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan shall preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another organization which assumes the Plan and all
obligations of the Bank hereunder. The Bank agrees that it will make appropriate
provision for the preservation of Members' rights under the Plan in any
agreement or plan which it may enter into to effect any merger, consolidation,
reorganization or transfer of assets. Upon such a merger, consolidation,
reorganization or transfer of assets and assumption of Plan obligations of the
Bank, the term "Bank" shall refer to such other organization and the Plan shall
continue in full force and effect until terminated pursuant to Article 8.

 
9.02           
Neither the Plan nor any action taken thereunder shall be construed as giving to
a Member the right to be retained in the employ of the Bank or as affecting the
right of the Bank to dismiss any Member from its employ.


9.03           
The Bank shall withhold or cause to be withheld from all benefits payable under
the Plan all federal, state, local or other taxes required by applicable law to
be withheld with respect to such payments.


9.04           
No right or interest of a Member under the Plan may be assigned, sold,
encumbered, transferred or otherwise disposed of and any attempted disposition
of such right or interest shall be null and void.


9.05           
If the Plan Administrator shall find that any person to whom any amount is or
was payable under the Plan is unable to care for his or her financial affairs
because of illness or accident, or is a minor, or has died, then any payment, or
any part thereof, due to such person or his or her estate (unless a prior claim
therefor has been made by a duly appointed legal representative), may,
 20




if the Plan Administrator is so inclined, be paid to such person's spouse, child
or other relative, an institution maintaining or having custody of such person,
or any other person deemed by the Plan Administrator to be a proper recipient on
behalf of such person otherwise entitled to payment. Any such payment shall be
in complete discharge of the liability of the Plan and the Bank therefor.


9.06           
To the extent that any person acquires a right to receive payments from the Bank
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Bank.


9.07           
All elections, designations, requests, notices, instructions and other
communications from a Member, beneficiary or other person to the Plan
Administrator required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Plan Administrator and shall be mailed by
first-class mail or delivered to such location as shall be specified by the Plan
Administrator and shall be deemed to have been given and delivered only upon
actual receipt thereof at such location.


9.08           
The benefits payable under the Plan shall be in addition to all other benefits
provided for employees of the Bank and shall not be deemed salary or other
compensation by the Bank for the purpose of computing benefits to which he may
be entitled under any other plan or arrangement of the Bank.


9.09           
No Plan Administrator or Committee member shall be personally liable by reason
of any instrument executed by him or her or on his or her behalf, or action
taken by him or her, in his or her capacity as a Committee member nor for any
mistake of judgment made in good faith. The Bank shall indemnify and hold
harmless the Defined Benefit Plan and each Plan Administrator, Committee member,
and each employee, officer or director of the Bank or the Defined Benefit Plan,
to whom any duty, power, function or action in respect of the Plan may be
delegated or assigned, or from whom any information is requested for Plan
purposes, against any cost or expense (including fees of legal counsel) and
liability (including any sum paid in settlement of a claim or legal action with
the approval of the Bank) arising out of anything done or omitted to be done in
connection with the Plan, unless arising out of such person's fraud or bad
faith.
  21


 
9.10           
In the event the Bank in error makes an overpayment, the Member agrees that the
Bank, with notice to the Member, may charge the account back.


9.11           
The captions preceding the sections of the Plan have been inserted solely as a
matter of convenience and shall not in any manner define or limit the scope or
intent of any provisions of the Plan.


9.12           
The Plan shall be construed according to the laws of the State of New York in
effect from time to time.
 
 
The Federal Home Loan Bank of New York Amended and Restated Defined Benefit &
Defined Contribution Benefit Equalization Plan has been duly adopted by the Bank
this 19th day of September, 2019, to be effective as of January 1, 2019.
 
 
FEDERAL HOME LOAN BANK OF NEW YORK
 
 
 
By:                      
/s/ Mildred Tse-Gonzalez
                                                                           
Mildred Tse-Gonzalez
                                                                           
Director of Human Resources
 
 
Attest:
 
/s/ Brian Finnegan
Brian Finnegan
Corporate Secretary
 
 22

 
 
    

 
 
 
 
 
 
 
Schedule A
 
Members Eligible to Participate in the “Bank Up To 9% Match” Under Section 4.03
of the Plan
 
Members eligible to participate in the “Bank up to 9% match” under Section 4.03
of the Plan shall be those Members who were Bank officers serving as voting
members of the Bank’s Management Committee on March 21, 2019.
 
The actual list of such persons shall be maintained by the Plan Administrator.
 
Unless expressly provided for in the Plan, additional Members may be added to or
removed from Schedule A for future Plan years with the approval of the Bank’s
Board of Directors.
  23

